United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3024
                                   ___________

Bobbie Smith,                           *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        * Appeal from the United States
City of West Memphis, Arkansas; West * District Court for the
Memphis Police Department, and its      * Eastern District of Arkansas
agents, employees, and assigns, et al., *
                                        *      [UNPUBLISHED]
            Appellees.                  *
                                   ___________

                          Submitted: December 21, 1998
                              Filed: January 7, 1999
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Bobbie Smith appeals from the final judgment entered in the District Court1 for
the Eastern District of Arkansas dismissing with prejudice Smith’s 42 U.S.C. § 1983
action against the City of West Memphis and the City’s police department. Upon a
thorough review of the record and the parties’ briefs, we conclude that dismissal was


      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.
warranted for the reasons the district court stated. Accordingly, the judgment is
affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-